department of the treasury internal_revenue_service washington d c date uil nos this letter responds to your request for guidance on tax laws that affect corporate giving number info release date se t eo ra g2 dear ----- to charities for educational training programs whose trainees may go on to work for the corporate donors we understand that is conducting a on and will be conducting a workshop on that will encourage corporations to invest in local training programs conducted by charities may be operated for educational_purposes the conduct of vocational training programs is generally regarded as an appropriate educational activity for charities the internal_revenue_manual sections and available online at http www irs gov irm part7 discusses vocational training and educational organizations affiliated with businesses and professions one of the requirements of sec_501 is that the organization be operated exclusively for exempt purposes an organization is not operated exclusively for exempt purposes if it serves a private interest rather than a public interest see sec_1 c - d ii of the income_tax regulations any private benefit derived from the operation of a charity must be incidental to the accomplishment of exempt purposes and not substantial in relation to the public benefit whether the training program is educational a training program may be educational but yet operated in a manner that substantially benefits a corporate employer in such case the charity would not be operated exclusively for educational_purposes this could be the case if for instance the training program was not available to the public but limited to employees of the particular corporate donor or if the trainees were obligated in some manner to go on to work for the corporate donor sec_501 educational_purposes and private benefit organizations described in sec_501 of the internal_revenue_code charities in the context of corporate sponsorship of training programs the question is not simply revrul_68_504 1968_2_cb_211 held exempt under sec_501 a nonprofit organization that conducted an educational program for bank employees in a particular urban_area students were required to be members of the organization but membership was open to employees of all banks in the area section 4941-self-dealing c organizations that are private_foundations must in addition to avoiding private benefit not engage in acts of self-dealing as defined in sec_4941 of the code self-dealing includes use of private_foundation assets for the benefit of a disqualified_person such as a corporate sponsor but not where the benefit to the disqualified_person is merely incidental or tenuous sec_170 and sec_162 taxable corporations may claim a deduction under sec_170 limited to of taxable revrul_80_310 1980_2_cb_319 held that a private foundation's grant to a university to establish a department providing instruction in manufacturing engineering did not constitute an act of self-dealing under sec_4941 a disqualified_person manufacturing corporation was located in the same city as the foundation and university and intended to employ graduates of the new program and encourage its employees to enroll in the program however the corporation and its employees would not receive preferential treatment in admissions or recruitment it was expected that a number of other manufacturers and their employees including competitors of the corporation would seek admissions and recruitment income for charitable_contributions corporations may also claim a deduction under sec_162 for ordinary and necessary business_expenses the question sometimes arises whether a transfer by a corporation is a charitable_contribution or a business_expense under sec_162 charitable_contributions do not qualify as business_expenses sec_1_170a-1 of the regulations provides that transfers of property to a charity which bear a direct relationship to the taxpayer's trade_or_business and which are made with a reasonable expectation of financial return commensurate with the amount of the transfer may constitute allowable deductions as trade_or_business_expenses rather than as charitable_contributions business_expense a cash donation to a university intended for conducting an aeronautical engineering course over half the students of which were employees of the donor where there was no binding obligation on the university to use the funds for the course the court reasoned that the donation was in the nature of a charitable_contribution discount sales of sewing machines to schools and other charities the company claimed a sec_170 deduction for the gift element of all sales the court noted that the company historically controlled of the u s school market for sewing machines although foreign competition was increasing the court agreed with the commissioner's finding that the sales to the schools were not of a charitable nature because the predominant purpose was to encourage the schools to interest and train young women in the art of machine sewing and on singer machines thereby enlarging the potential market for the company's products sales to the other charities were deductible because the company did not expect the same type of benefits in return and the primary purpose was to assist the charitable organizations the court noted the legislative_history of sec_162 that gifts are contributions made with no expectation of financial return commensurate with the amount_of_the_gift the court set forth a standard that if the contributor's benefits received or expected to be received are substantial and meaning by that benefits greater than those that inure to the general_public from transfers for charitable 16_tc_189 held not deductible as a 449_f2d_413 ct_cl involved a sewing machine company's another question that arises in the context of charitable_contributions is whether the sec_513 i --qualified sponsorship payments charities although tax-exempt under sec_501 may still owe tax on income from purposes which benefits are merely incidental to the transfer then the transferor has received a quid pro quo precluding a deduction contribution is really to the charity or to another person if a contribution made to a charity is earmarked for the benefit of a particular person or non-charitable organization under an express or implied agreement then the contribution is not deductible as a charitable_contribution to the charity the charity must have discretion and control_over the use of the funds see eg revrul_62_113 1962_2_cb_10 it is permissible to recommend that the contribution be used to support a particular program of the charity such as a training program but the contribution cannot be designated for the tuition of particular individuals the conduct of an unrelated business under sections sec_513 of the code pertaining to sponsorship payments deals with the question whether a payment by a corporation to a charity constitutes taxable_income to the charity from an unrelated business there is no taxable_income to the charity if the payment is a qualified sponsorship payment- ie there is no arrangement or expectation that the charity will receive any substantial_return_benefit other than the use or acknowledgement of the name or logo or product lines of such corporation’s trade_or_business in connection with the activities of the charity such use or acknowledgement does not include advertising such corporation’s products or services including messages containing qualitative or comparative language price information or other indications of savings or value an endorsement or an inducement to purchase sell or use such products or services the fact that a payment is a qualified_sponsorship_payment does not however determine whether the payment is deductible by the corporation under sec_162 or sec_170 letter is not however a ruling and may not be relied on as such taxpayers may wish to request a letter_ruling from the irs regarding the tax consequences of a transaction they plan to engage in under the procedures of revproc_2006_1 or available online at www irs gov irb 2006-01_irb index html if you need further assistance please call me at ------------------- or ------------------------------ ------------------------------------------------------------------------------------------------------------at ---------------- ------- we hope this general information is helpful to you in the conduct of your program this sincerely david l fish manager exempt_organizations technical guidance quality assurance group
